Citation Nr: 0018472	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected acne dorsalis, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



FINDINGS OF FACT

The veteran's claim of service connection for PTSD is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 2000).  

(The issues of service connection for PTSD and an increased 
rating for the service-connected acne dorsalis are discussed 
in the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded claim 
of service connection for PTSD.  If not, his application for 
service connection must fail, and there is no further duty to 
assist him in the development of his claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence currently before the Board includes medical 
evidence suggesting that the veteran currently suffers from 
PTSD, the veteran's claimed in-service stressor events which 
are presumed credible, and medical evidence linking the PTSD 
to events in service.  

The veteran's claim therefore meets the requirements set 
forth by the United States Court of Appeals for Veterans 
Claims (Court) in Caluza.  Accordingly, the Board finds the 
veteran has submitted a well-grounded claim of service 
connection for PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

The veteran asserts that he suffers from PTSD due to events 
he experienced in service in Vietnam.  His stressors included 
killing an approximately 8 year old Vietnamese child who 
climbed onto his truck during a convoy while holding a 
grenade and an incident involving a tree, which fell over and 
pinned him on his stomach during a mortar attack.  

According to the veteran, during service, he was then 
approached by two Viet Cong soldiers, one of whom he shot and 
the other he killed with the individual's own knife.  Other 
stressors included an incident involving a fellow soldier who 
committed suicide after receiving an upsetting letter from 
his wife and seeing a truck get blown up during a convoy and 
the driver get killed.  

In a July 1997 report, the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
responded to an RO request concerning the veteran's PTSD 
claim.  The RO's request included copies of the veteran's 
service records and information about the claimed stressors.  

The ESG enclosed a history submitted by the 121st Signal 
Battalion (121st Sig Bn) which documented the missions and 
locations of the veteran's unit while in the Republic of 
Vietnam.  The history was also noted to document numerous 
combat activities, to include participation in Operations 
Birmingham and Attleboro.  

Also enclosed were two extracts of Combat Operation After 
Action Reports (COARR's) for Mastiff and Birmingham submitted 
by the 1st Infantry Division, the higher headquarters of the 
121st Sig Bn.  The COARR's documented combat actions, to 
include enemy attacks and mining and booby trap incidents, as 
well as aircraft incidents and unit casualties; however, no 
names, dates or unit designations to the company level were 
listed.  

It was further explained that, in order to provide research 
concerning casualties, the veteran needed to provide the most 
specific date possible, the individual's full name, complete 
unit designation to the company level, whether killed or 
wounded, and a brief description of the incident.  In 
addition, it was noted that Morning Reports (MR's), DA Form 
1, could also be used to verify daily personnel actions, such 
as wounded in action, killed in action, missing in action and 
assignments, attachments and transfers, and could be obtained 
from the National Personnel Records Center (NPRC).  It was 
recommended that the request for MR's cover a three month 
period of time and include relevant unit designations at the 
company and battalion levels.  

Finally, ESG reported that it was unable to verify that the 
veteran killed a Vietnamese boy.  It was explained that the 
killing, accidentally or in combat, of civilians is extremely 
difficult to verify and to research incidences such as this, 
an official report would have had to have been written and 
filed.  In the absence of such a report, the incident would 
not be able to be verified.  

The Board recognizes the attempts made by the RO to verify 
the veteran's alleged stressors; however, based on the 
response obtained from the ESG, specifically the 
recommendation to obtain morning reports from the NPRC, not 
all avenues have been exhausted.  

The Board further notes that, during the course of the 
veteran's appeal, the regulation governing service connection 
for PTSD was amended, 38 C.F.R. § 3.304(f), in accordance 
with the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The effective date of the changes in the regulation 
was on March 7, 1997.  The Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  

It also appears from the evidence of record that the veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  A copy of any decision awarding 
benefits and copies of the medical evidence on which such 
decision was based should be obtained.  

With regard to the claim for increased rating for the 
service-connected skin condition, as a preliminary matter, 
the Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  

The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran was most recently afforded a VA 
dermatological examination in March 1999.  Based on 
contentions made by the veteran, as well as a review of the 
medical evidence contained within the claims folder, it 
appears that his skin condition is susceptible to severe 
flare-ups.  An attempt, to the extent possible, should be 
made to examine the veteran in order to determine the 
severity of the service-connected skin disability when it is 
active.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated him for PTSD since service and 
for his service-connected acne dorsalis 
since March 1999.  The RO should request 
the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate copies 
of them into the claims folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the Court has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the veteran's response, the RO 
should undertake to verify any reported 
stressor or stressful event in service, 
as noted by the veteran, to include 
contacting the NPRC to obtain the morning 
reports submitted by the 121st Sig Bn.  
The RO should request the morning reports 
for at least a three-month period and 
include relevant unit designations at the 
company and battalion levels.  

3.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits and copies of the 
medical evidence on which the decision 
was based.  

4.  The veteran should be afforded a VA 
dermatological examination in order to 
ascertain the current severity of the 
service-connected acne dorsalis of the 
back, arms, chest and face.  All 
indicated testing should be done in this 
regard and the claims folder should be 
made available to the examiner for 
review.  The examiner should elicit from 
the veteran and record a complete medical 
history referable to the skin disability.  
In connection with this evaluation, the 
examiner should report detailed findings 
in regard to the service-connected skin 
manifestations and should comment on 
whether the veteran is experiencing 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptional repugnance 
due to the service-connected skin disease 
when it is active.  

5.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed by the RO.  The 
RO should readjudicate the issue of 
service connection for PTSD under both 
the old and new versions of 38 C.F.R. § 
3.304(f), in light of the Cohen case.  
All indicated development should be 
undertaken in this regard.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



